 1

 2

 3

 4

 5

 6

 7

 8
                       UNITED STATES DISTRICT COURT
 9
                               DISTRICT OF NEVADA
10

11   KEPPEL PROPERTIES, LLC,         )
                                     )
12                   Plaintiff,      )
                                     )
13        vs.                        )         3:15-cv-00165-HDM
                                     )
14   RESURGAM EQUITY INVESTMENTS,    )         ORDER
                                     )
15                   Defendant.      )

16        Plaintiff’s motion to substitute counsel (#52) is granted.

17        IT IS SO ORDERED.

18        Dated this 3rd day of February, 2020.

19

20

21
                                          Senior U.S. District Judge
22

23

24

25

26
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
